1

2
                                UNITED STATES DISTRICT COURT
3
                                       DISTRICT OF NEVADA
4
                                                  ***
5

6    THOMAS HARSH,                                       Case No. 2:17-cv-02069-MMD-NJK

7                                       Petitioner,                    ORDER
             v.
8
     JO GENTRY, et al.,
9
                                    Respondents.
10

11           On February 26, 2019, the Court found the petition in this action contains one

12   unexhausted claim—Ground 2—alongside several exhausted claims. (ECF No. 44.) The

13   Court directed Petitioner to either (1) file a motion to dismiss the unexhausted claim; (2)

14   file a motion to dismiss the entire mixed petition without prejudice; or (3) file a motion for

15   other appropriate relief, including a motion to stay and abey. Petitioner has responded by

16   moving to dismiss only Ground 2, his unexhausted claim.

17           It is therefore ordered that Petitioner’s motion for partial dismissal of only Ground

18   2 (ECF No. 46) is granted, and Ground 2 is hereby dismissed.

19           It is further ordered that Respondents file an answer to the surviving claims of the

20   petition within 60 days of the date of entry of this order.

21           It is further ordered that Petitioner will have 30 days from service of the answer to

22   file a reply.

23           DATED THIS 4th day of April 2019.

24

25                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
26

27

28
